Motion by defendant Fernandez to amend the remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Judgment of conviction affirmed. Upon this appeal there were presented and necessarily passed upon the following questions: (1) whether the admission in evidence of the alleged confession of the defendant constituted a denial of due process and thereby violated the Fourteenth Amendment of the Constitution of the United States; (2) whether the rejection of jurors by the trial court because of their opposition to capital punishment violated the rights of the defendant under the Fourteenth Amendment of the Constitution of the United States, and (3) whether the assignment by the trial court to the defendant of the same counsel retained by the codefendant, Martha Jule Beck, constituted a denial of due process and thereby violated the Fourteenth Amendment of the Constitution of the United States. This court held that the Fourteenth Amendment of the Constitution was not violated by the aforesaid admission of the confession, the rejection of jurors, or the assignment of counsel.
Motion by defendant Beck to amend the remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Judgment of conviction affirmed. Upon this appeal there were presented and necessarily passed upon the following questions: (1) whether the admission in evidence of the alleged confession of the defendant constituted a denial of due process and thereby violated the Fourteenth Amendment of the Constitution of the United States; (2) whether the rejection of jurors by the trial court because of their opposition to capital punishment violated the rights of the defendant under the Fourteenth Amendment of the Constitution of the United States, and (3) whether the assignment by the trial court to the codefendant of the same counsel retained by the defendant, Martha Jule Beck, constituted a denial of due process and thereby violated the Fourteenth *691Amendment of the Constitution of the United States. This court held that the Fourteenth Amendment of the Constitution was not violated by the aforesaid admission of the confession, the rejection of jurors, or the assignment .of counsel. [See 301 N. Y. 302.]